COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      John Robert Moore v. The State of Texas

Appellate case number:    01-20-00203-CR

Trial court case number: 18-CR-1549

Trial court:              212th District Court of Galveston County

        On January 6, 2021, appellant’s counsel filed a letter informing the Court that counsel
intends to seek permanent abatement of this appeal because appellant has died. See TEX. R. APP.
P. 7.1(a)(2) (“If the appellant in a criminal case dies after an appeal is perfected but before the
appellate court issues the mandate, the appeal will be permanently abated.”). The Court requests
that counsel file a written update or a motion for permanent abatement by no later than September
1, 2021.
       It is so ORDERED.

Judge’s signature: ____/s/ Gordon Goodman__________
                               Acting Individually


Date: _August 10, 2021_____________________